NEWS RELEASE For Immediate Release September 30, 2009 Canwest Limited Partnership and senior lenders extend milestones under their forbearance agreement WINNIPEG - Canwest Global Communications Corp. (“Canwest”) announced today that its subsidiary, Canwest Limited Partnership (the “Limited Partnership”), is continuing discussions with its lenders under its senior secured credit facility regarding the framework for a potential recapitalization transaction. Under the terms of the forbearance agreement, as announced on September 10, 2009, the senior lenders have agreed not to enforce their rights under the senior credit facility arising from the Limited Partnership’s previously announced defaults prior to October 31, 2009. The forbearance agreement is subject to the satisfaction of certain milestones. The Limited Partnership and senior lenders have agreed to extend the dates by which certain milestones must be achieved including the date by which there must be an agreement on the principal terms of a recapitalization transaction. The Limited Partnership owns and operates 12 daily newspapers, 23 community newspapers, more than 80 online operations as well as other publications and national services. It does not include the National Post newspaper or its related online operations. Forward Looking Statements: This news release contains certain forward-looking statements about the objectives, strategies, financial conditions, results of operations and businesses of Canwest. Statements that are not historical facts are forward-looking and are subject to important risks, uncertainties and assumptions.
